11-2775-ag
Recinos Villanueva v. Holder
                                                                                 BIA
                                                                          Verrillo, IJ
                                                                        A094 475 062
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of
New York, on the 6th day of April, two thousand twelve.

PRESENT:
         REENA RAGGI,
         RICHARD C. WESLEY,
         CHRISTOPHER F. DRONEY,
              Circuit Judges.
_____________________________________

MARVIN NOE RECINOS VILLANUEVA, AKA
MARVIN NOE RECINOS,
              Petitioner,

                    v.                                  11-2775-ag
                                                        NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
              Respondent.
_______________________________________


FOR PETITIONER:                  Glenn T. Terk, Wethersfield,
                                 Connecticut.
FOR RESPONDENT:          Tony West, Assistant Attorney
                         General; Holly M. Smith, Senior
                         Litigation Counsel; Joseph D. Hardy,
                         Trial Attorney, Office of
                         Immigration Litigation, United
                         States Department of Justice,
                         Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DISMISSED in part and DENIED in part.

    Petitioner Marvin Noe Recinos Villanueva, a native and

citizen of El Salvador, seeks review of a June 14, 2011

order of the BIA, affirming the April 1, 2009 decision of

Immigration Judge (“IJ”) Philip Verrillo, pretermitting his

application for asylum and denying his application for

withholding of removal and relief under the Convention

Against Torture (“CAT”).    In re Marvin Noe Recinos

Villanueva, No. A094 475 062 (B.I.A. June 14, 2011), aff’g

No. A094 475 062 (Immig. Ct. Hartford, Conn. Apr. 1, 2009).

We assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we have reviewed

both the IJ’s and the BIA’s opinions “for the sake of

completeness.”    Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

2008).   The applicable standards of review are well-

                               2
established.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

Holder, 562 F.3d 510, 513 (2d Cir. 2009).

I.        Exhaustion

      Under 8 U.S.C. § 1252(d)(1), we “may review a final

order of removal only if . . . the alien has exhausted all

administrative remedies available to the alien as of right.”

This jurisdictional rule is absolute with respect to the

requirement that on appeal to the BIA, the alien must raise

each category of relief subsequently raised in this Court.

See Karaj v. Gonzales, 462 F.3d 113, 119 (2d Cir. 2006)

(citing Beharry v. Ashcroft, 329 F.3d 51, 59 (2d Cir.

2003)).   Because Recinos Villanueva failed to challenge the

IJ’s denial of asylum and CAT relief on appeal to the BIA,

we lack jurisdiction to consider any challenges to the

denial of these forms of relief.   8 U.S.C. § 1252(d)(1).

II.       Waiver

      Although the government contends that Recinos

Villanueva waived any challenge to the agency’s denial of

withholding of removal by failing to raise the issue in his

brief to this Court, see Yueqing Zhang v. Gonzales, 426 F.3d

540, 541 n.1, 545 n.7 (2d Cir. 2005), the agency’s

withholding denial is sufficiently contested to preserve the


                              3
issue for our review.     Recinos Villanueva’s brief sets forth

the law applicable to withholding of removal and clearly

indicates that he is challenging the agency’s nexus finding

with respect to his familial social group.     However, as

discussed below, the agency did not err in finding that

Recinos Villanueva failed to establish a nexus between the

harm that his family suffered and he feared in El Salvador

and a protected ground.

III.       Nexus

       An applicant seeking withholding of removal must

establish that his past persecution or fear of future

persecution is on account of his race, religion,

nationality, political opinion, or membership in a

particular social group.     See 8 U.S.C. § 1101(a)(42).     We

have held that “[t]he protected ground need not be the sole

motive” and that an individual persecuted for multiple

reasons is a refugee as long as one of those reasons is a

protected ground.    Aliyev v. Mukasey, 549 F.3d 111, 116 (2d

Cir. 2008) (internal quotation marks omitted).

       While the agency noted that Recinos Villanueva’s family

could constitute a social group under the Immigration and

Nationality Act (“INA”), see Vumi v. Gonzales, 502 F.3d 150,


                                4
155 (2d Cir. 2007), it reasonably determined that the harm

they suffered and Recinos Villanueva feared in El Salvador

was not based even in part on their familial membership.

See 8 U.S.C. § 1101(a)(42).   Indeed, Recinos Villanueva does

not contest the agency’s finding that gang violence is

widespread in El Salvador, and he testified before the IJ

that he did not know why his family members were targeted by

gangs.   Under such circumstances, the agency did not err in

finding that Recinos Villanueva failed to establish that the

harm his family suffered and he fears in El Salvador was on

account of a protected ground.    See Tao Jiang v. Gonzales,

500 F.3d 137, 142 (2d Cir. 2007).

    For the foregoing reasons, the petition for review is

DISMISSED in part, as we lack jurisdiction to review Recinos

Villanueva’s unexhausted challenges to the agency’s denial

of asylum and CAT relief, and DENIED in part, as the agency

reasonably determined that Recinos Villanueva failed to

establish a nexus between the harm his family suffered and

he feared in El Salvador and a protected ground.   As we have

completed our review, any stay of removal that the Court

previously granted in this petition is VACATED, and any

pending motion for a stay of removal in this petition is

DISMISSED as moot.   Any pending request for oral argument in
                              5
this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             6